Citation Nr: 1522633	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that continued a previously assigned noncompensable rating for bilateral hearing loss. 

In July 2009, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The Board remanded this claim for additional development in August 2010 and April 2014.  Unfortunately, another remand is required again due to deficiencies in the prior development.  


REMAND

The Veteran claims entitlement to an increased rating for his service-connected bilateral hearing loss.  He asserts that the presently assigned noncompensable (zero percent) disability rating does not adequately represent the level of disability resulting from his service-connected bilateral hearing loss.  

In an August 2013 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran reported episodes of loss of equilibrium, which might be related to his service-connected hearing loss.  While review of VA treatment records did not specifically show equilibrium or balance problems as current medical problems being treated, a medical opinion related to whether these reported episodes equilibrium disturbance were an aspect of the Veteran's service-connected bilateral hearing loss was requested in the April 2014 Board Remand.  

In June 2014, a VA Hearing Loss and Tinnitus examination of the Veteran was conducted.  With respect to the medical opinion requested for the reported balance problem the examiner provided stated that "I cannot render an opinion until the Veteran is seen by an otolaryngologist and medical pathology is ruled out."  Review of the record reveals that attempts to schedule an otolaryngology examination were made, but ultimately no examination was conducted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2015, the Veteran stated that he underwent VA otolaryngology examination in February 2015 at the "VA medical facility in Jamaica Plain, MA" and that he had an magnetic resonance imaging (MRI) examination in March 2015 at the West Roxbury VA MRI clinic.  These asserted examinations were clearly conducted after the last readjudication of the claim in the February 6, 2015, supplemental statement of the case (SSOC).

Finally, records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims files, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records pertaining to the Veteran's otolaryngology examination and supporting MRI testing in February and March 2015 from the Jamaica Plain and West Roxbury VA medical facilities.  

2.  Thereafter, the RO should then provide the Veteran with an appropriate VA otolaryngology examination to determine the whether the Veteran has any equilibrium disturbance or balance disorders, and if so, whether any such disorder is a symptom of or related to the Veteran's service-connected bilateral hearing loss.  The electronic claims file and all records on Virtual VA must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished. 

The examiner must specifically address the Veteran's report as to episodes of loss of equilibrium, as described by his representative in the August 2013 Informal Hearing Presentation.  The examiner must opine as to whether these episodes are an aspect of the Veteran's service-connected bilateral hearing loss.

Then, the examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational and daily activities. This description must include consideration of the Veteran's lay assertions. 

A thorough rationale is required for any rendered opinion.
 
3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the SSOC in February 2015 as well as all applicable laws and regulations, to include whether the matter should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

